     Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 1 of 12 PageID #:622




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                                  No. 18 CR 286
       v.

XAVIER ELIZONDO, aka “X,” and                     Judge Matthew F. Kennelly
DAVID SALGADO


     GOVERNMENT’S CONSOLIDATED RESPONSE TO DEFENDANTS’
                     MOTIONS IN LIMINE


       The UNITED STATES OF AMERICA, through JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits its

consolidated motions in limine.

I.     DISCLOSURE OF RULE 404(b) AND 608(b) EVIDENCE

       Both defendants’ have moved for the government to disclose any Rule 404(b)

evidence it intends to offer at trial. Defendant Elizondo also moves for the government

to disclose any Rule 608(b) evidence it may use to impeach Elizondo if he decides to

testify.

       The government does not intend to offer Rule 404(b) evidence at trial. The

Court should deny defendants’ 404(b) motion as moot.

       As for 608(b) evidence, it is well-established law that 608(b) material that does

not fall under Rule 16, and does not constitute 404(b) evidence, is not discoverable.

United States v. Hartmann, 958 F.2d 774, 789 n. 5 (7th Cir. 1992); United States v.

Beshey et al., No. 17 CR 643 (N.D. Ill. Jan. 22, 2019); United States v. Lim, No. 99

CR 689, 2000 WL 782964, at *2 (N.D. Ill. June 15, 2000. Again, the government has
      Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 2 of 12 PageID #:622




satisfied its Rule 16 obligations, so the Court should deny defendant Elizondo’s

motion for disclosure of Rule 608(b) evidence on the merits.

        As the Court knows, the government has asked that all parties be required to

obtain preclearance from the Court outside the presence of the jury before attempting

to impeach with Rule 608(b) evidence, to ensure that the conduct at issue goes to

truthfulness, and that there is a sufficient good faith basis to inquire. The

government’s proposal is sufficient to prevent any unfair surprises.

II.     PRECLUSION OF “CERTAIN EVIDENCE”

        Defendant Elizondo has moved the Court to preclude several specific categories

of evidence. Below is the government’s response to each category contained in

defendant’s motion:

        •      Evidence of theft during searches:

        The charged conspiracies in this case include stealing cash during searches. As

the Court knows, the government will present evidence that the defendants stole

$4,200 that they recovered inside a vehicle on January 28, 2018 during the FBI’s

second undercover ruse operation. The government will also present evidence that

the defendants had detailed conversations about stealing money that they

anticipated recovering during the first undercover search on December 20, 2017, but

ultimately changed course and inventoried all funds found during the search when

they discovered they were under surveillance.

        The government also has several witnesses who will testify that the

defendants’ CPD unit searched their residences in late 2017 or early 2018, and that




                                           2
   Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 3 of 12 PageID #:622




cash was present inside the homes immediately before the searches but gone after.

The government will show through witness testimony and search warrant inventory

reports that the officers involved in these searches did not inventory any money.

      Defendant Elizondo moves this Court to bar admission of testimony from

witnesses whose residences the defendants’ CPD unit searched, and who would

testify that there was money in the residences before the searches occurred and gone

after (and not inventoried). According to Elizondo, these witnesses’ testimony is

inadmissible because it is uncorroborated. Defendant’s argument fails. First, that the

defendants were engaged in theft of funds from search locations is strongly

corroborated by both undercover operations, as well as Witness 2, who the

government expects will testify that Elizondo, in Salgado’s presence, made cash

payments to him/her from money that Elizondo said was recovered from search

locations. Second, even if a witness’s testimony was uncorroborated as to money

being there before the search and gone after, that would not preclude the testimony,

as defendant argues. It is for the jury to determine if the witnesses are credible on

this point—that is what trials are for.

      The government agrees that, to establish the relevance of missing funds

evidence, it will have to offer some particularized proof to link the defendants to the

missing funds, such as means, motive, and opportunity evidence, or relevant

statements made by the defendant. Due to the fact-intensive nature of this issue, the

government respectfully suggests it is better to defer ruling until trial, when the

Court can make a case-by-case determination as to whether the government has




                                          3
   Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 4 of 12 PageID #:622




sufficiently established the relevance of individual instances of “missing funds”

evidence. Accordingly, the government will not elicit testimony regarding missing

funds from search locations (with the exception of the evidence obtained from the

undercover operations), until obtaining preclearance from the Court.

      •      Evidence of Compensating Confidential Sources with Money

and Cigarettes: The government intends to offer evidence that Elizondo and

Salgado compensated informants with cigarettes that they stole during a search of a

residence. The government will not offer evidence that either defendant compensated

informants with cigarettes not stolen from search locations.

      The government, however, does intend to offer evidence that Elizondo

regularly made undocumented cash payments to his informants, which included cash

not necessarily stolen for search locations. The government will offer evidence that it

is against CPD policy and procedure for patrol officers such as Elizondo to pay

informants, and that all paid informants must be registered with the Bureau of

Organized Crime, which Elizondo did not do with his informants.

      This evidence is relevant to the conspiracy charged in Count One for several

reasons. First, Elizondo’s failure to register his sources per CPD policy is

circumstantial evidence of his intent to conceal his activities with his sources, and to

prevent other CPD officers from knowing about the sources and having access to

them. Second, the government’s proof at trial will establish that Elizondo made

regular, undocumented cash payments to his sources—again, against CPD policy—

for purposes of cultivating loyalty, so that the sources would commit unlawful acts




                                           4
   Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 5 of 12 PageID #:622




for him (lying to judges), and so the sources would not expose his illegal activity to

judges or other police officers.

      There is little risk that the jury will confuse or equate violation of CPD

administrative polices with violation of federal law. Any potential risk of confusion is

easily curable with a jury instruction.

          •   “Any Evidence that any Acts Performed Outside of CPD Policy

Were Illegal”: The government understands this to be a motion to preclude the

government from arguing that because an act violated CPD policy, it necessarily was

illegal. The government, of course, will not argue that. As explained above, any

evidence of the defendants’ deviation from CPD policy (including search procedures

and registering and paying informants) is offered solely as evidence of defendants’

efforts to conceal the Count One conspiracy.

          •   “Any Testimony or Argument that a General Fear of Police is an

Excuse for a Witness Changing His or Her Version of Events at Trial From

Earlier Statements Provided to Investigators”: The government understands

this to mean that, in the event a witness’s trial testimony inculpates Elizondo to a

greater degree than any prior statements the witness may have made to law

enforcement, the Court should bar the witness from explaining that s/he did not

provide the full story initially due to a fear of law enforcement. The government has

no reason to believe that this will occur at trial. In the event it does, however, the

Court should allow the government—subject to Rule 403 balancing—to elicit an




                                           5
   Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 6 of 12 PageID #:622




explanation from the witness regarding the reasons for discrepancies between

statements.

      Fronting potentially impeaching information, including prior inconsistent

statements, to “draw the sting” from cross-examination is commonplace and widely

accepted. As the Seventh Circuit has explained:

      The practice is justified by the same considerations that underlie the
      “completeness” rule codified in Fed.R.Evid. 106. A party ought to be able to
      extract the complete testimony of his witness, including the essential
      circumstances bearing on its believability, rather than forced to leave gaping
      holes to be poked at by his opponent. . . . A trial is not just combat; it is also
      truth-seeking; and each party is entitled to place its case before the jury at one
      time in an orderly, measured, and balanced fashion, and thus spare the jury
      from having to deal with bombshells later on. It is on this theory that defense
      counsel, in beginning their examination of a defendant, will often ask him
      about his criminal record, knowing that if they do not ask, the prosecutor will
      do so on cross-examination. . . . What is sauce for the goose is sauce for the
      gander.

      United States v. LeFevour, 798 F.2s 977, 983-84 (7th Cir. 1986).

      A jury is entitled to hear a witness explain why they did not tell the truth the

first time they were questioned, including that they were afraid, so long as the

testimony satisfies Rule 403 balancing. See United States v. Thomas, 86 F.3d 647,

654 (7th Cir. 2004) (“threat evidence can be relevant to explain a witness’ inconsistent

statements,   delays in testifying,     or even courtroom       demeanor indicating

intimidation”).

      Defendant has not bothered to develop this argument, and the Court cannot

make a ruling with no relevant facts before it. In the event this comes up at trial,

however, Rule 403 balancing governs the admissibility of “fear” testimony to explain

a prior inconsistent statement. Thomas, 86 F.3d at 654.




                                           6
   Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 7 of 12 PageID #:622




          •   “Any Testimony that Elizondo use Profanity . . . Physical Abuse

of Unlawful Restraint of Citizens, or Promised to Help Informants with

Future Cases”: The government does not intend to introduce evidence that Elizondo

used profanity with or physically abused citizens. However, the government may seek

to offer evidence that the defendants promised to help arrestees with potential

criminal charges if the arrestees agreed to act as J. Doe informants for the

defendants. Specifically, the government will present evidence that during the

execution of a J. Doe search warrant in October 2017, Elizondo’s unit recovered a

large quantity of ecstasy pills, two firearms, and other items inside a residence at

which Witness 4 was present. The government will present further evidence that,

during the search, Elizondo and Salgado interviewed Witness 4, and s/he denied

knowledge of the ecstasy pills and the two firearms. Despite Witness 4’s denials, the

government will show that Salgado drafted, and Elizondo approved, a materially false

arrest report that stated Witness 4 admitted to possessing the ecstasy pills and the

two firearms. The government will present further evidence that Elizondo and

Salgado then told Witness 4 they could make the charges “go away” if Witness 4 acted

as an informant for them.

      The above is direct evidence of the Count One conspiracy (the falsification of

police reports is specifically listed in paragraph 7 of Count One as a manner and

means of the charged conspiracy). The incident listed above carries substantial

probative weight. First, it demonstrates that, as part of the conspiracy, Elizondo and

Salgado falsified reports for purposes of gaining leverage over citizens in an effort to




                                           7
       Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 8 of 12 PageID #:622




recruit them as J. Doe affiants/confidential sources. Second, it shows that Elizondo

and Salgado deliberately took steps to impair the credibility of citizens who might

later come forward and accuse the defendants of stealing their property. For example,

at trial Witness 4 will be subject to a bias cross since Elizondo and Salgado arrested

him/her and falsely reported that the seized property belonged to Witness 4, and a

prior inconsistent statement cross since Witness 4 will deny making the admissions

documented in the police report of the search.

         This evidence is of course prejudicial to the defendants, as all relevant evidence

is. See United States v. Puckett, 405 F.3d 589, at 598 (7th Cir. 2005). The question is

whether the evidence gives rise to a risk of “unfair” prejudice—meaning evidence that

“induces the jury to decide the case on an improper basis, commonly an emotional

one”—and whether that risk substantially outweighs the probative value of the

evidence. Id. at 598. Here, the probative value is strong; it is an important example

of the manner and means of the conspiracy. The risk of unfair prejudice, by contrast,

is minimal. The jury is hardly likely to be inflamed by dueling testimonial accounts

of statements made by an arrestee.

III.     PRECLUSION OF OPINION EVIDENCE

         Defendant Elizondo moves to preclude Officers Joe Treacy and Jose Sanchez

from testifying that, on the evening of January 29, 2018, shortly after Elizondo

learned that his unit was under investigation, he appeared nervous. According to

defendant, this constitutes inadmissible opinion evidence regarding the defendant’s

state of mind. Defendant is mistaken. Firsthand testimony that someone “appeared




                                             8
   Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 9 of 12 PageID #:622




nervous”—if premised on sufficient facts—is permissible lay witness perception

testimony under Rule 701. See, e.g., United States v. Gyamfi, 805 F.3d 668, 672-73

(6th Cir. 2015).

      Fed. R. Evid. 701 provides that a lay witness may offer opinion testimony when

it is: (1) rationally based on the witness’s perception; (2) helpful to clearly

understanding the witness’s testimony or determining a fact in issue; and (3) not

based on scientific, technical, or other specialized knowledge within the scope of Rule

702. Courts have consistently held that it is appropriate Rule 701 testimony for an

eyewitness to testify that someone appeared nervous so long as there is sufficient

factual foundation. Gyamfi, 805 F.3d at 672-73 (permitting under Rule 701 police

officer testimony that defendant appeared nervous during interrogation); United

States v. Mastberg, 503 F.2d 465, 470 (9th Cir. 1974) (permitting under Rule 701 the

testimony of a customs inspector that the defendant appeared nervous).

      Here, there is plenty of factual foundation to support Officer Treacy and

Sanchez’s first-hand observations that Elizondo appeared nervous on the evening of

January 29, 2018. For example, the witnesses will testify that Elizondo had turned

pale, was speaking in a rambling and confused manner, and that his voice was

trembling. See Gyamfi, 805 F.3d at 673. Officer Treacy will also testify that he

observed Elizondo retching or dry heaving into a sink when he learned that the FBI

was executing a search warrant at Salgado’s home. This provides a more than

adequate foundation to support the officers’ testimony.




                                          9
     Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 10 of 12 PageID #:622




        Obviously, the government will not elicit foundationless hearsay that a witness

“heard” Elizondo’s unit was corrupt. However, if either defendants seeks to offer

evidence of a pertinent character trait, the government may seek to rebut it in

accordance with Fed. R. Evid. 404(a)(2)(A), which may include reputation or opinion

evidence, or inquiry on cross regarding relevant specific instances of the defendants’

conduct. Fed. R. Evid. 405.

IV.     LAW ENFORCEMENT POLICY COMPARISON EVIDENCE

        The government agrees that the FBI’s investigative polices are not relevant to

this case, and the government does not plan to present any evidence of FBI polices as

part of its case-in-chief. However, the government has reason to believe the defendant

might open the door to such evidence by putting on a defense in which he testifies or

otherwise presents evidence that, while working as an FBI TFO, the FBI trained the

defendant to “bluff” informants by promising to pay them but no actually following

through. If the defendant opens the door in such a manner, the government may seek

to offer evidence of pertinent FBI policy to rebut the evidence.

V.      ALLOWING HEARSAY TO REBUT A RECENT FABRICATION

        Defendant Elizondo moves this Court to allow him to introduce recorded

telephone conversations between Elizondo and current or former CPD officers that

took place shortly after Elizondo learned he was under criminal investigation. In the

conversations, Elizondo tells the other parties that he has not done anything wrong.

According to defendant, these conversations are admissible under Rule 801(d)(1)(B)




                                          10
   Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 11 of 12 PageID #:622




as evidence of a prior consistent statement offered to rebut an express or implied

charge that defendant recently fabricated his testimony.

         Not so. Prior consistent statements are admissible under Rule 801(d)(1)(B)

only if they occurred before the motive to fabricate arose. See United States v. Davis,

896 F.3d 784, 788 (7th Cir. 2018); citing United States v. Tome, 513 U.S. 150, 156-60

(1996). Here, the motive to fabricate arose at the time Elizondo first learned he was

under investigation. This occurred at approximately 5 p.m. on January 29, 2018,

when Salgado called Elizondo and told him that CPD’s Internal Affairs had just towed

the vehicle they searched the prior evening. In response, Elizondo stated, “Alright,

well, you know what to do right? Just relocate everything.”

         As such, Elizondo should not be allowed to introduce any out-of-court

statements pursuant to Rule 801(d)(1)(B) that occurred after the phone call described

above.

VI.      GAMBLING EVIDENCE

         The government does not intend to introduce evidence related to Super Bowl

squares.




                                          11
Case: 1:18-cr-00286 Document #: 98 Filed: 09/16/19 Page 12 of 12 PageID #:622




                                          Respectfully submitted,
                                          JOHN R. LAUSCH, JR.
                                          United States Attorney

                                   By:     /s/ Sean Franzblau
                                          SEAN J.B. FRANZBLAU
                                          ANKUR SRIVASTAVA
                                          Assistant United States Attorneys
                                          219 S. Dearborn Street
                                          Chicago, Illinois 60604
                                          (312) 353–5300




                                     12
